Case 19-08110     Doc 17   Filed 04/30/20 Entered 04/30/20 15:40:29     Desc Main
                             Document     Page 1 of 3




                 UNITED STATES BANKRUPTCY COURT
                    CENTRAL DISTRICT OF ILLINOIS

 In Re:                                  )
                                         )
 I80 Equipment, LLC                      )
                                         )
                      Debtor             )
 ______________________________ )
                                         )
 Jeana K. Reinbold, Solely as Chapter 7 )       Case Number: 17-81759
 Trustee of the Estate of I80 Equipment, )      Chapter 7
 LLC                                     )
                     Plaintiff,          )      Adversary No. 19-08110
                                         )
 v.                                      )
                                         )
 Menard, Inc.                            )
                                         )
                     Defendant(s).       )

      MOTION FOR LEAVE TO FILE AN AMENDED MOTION TO DISMISS

          NOW COMES Defendant, Menard., by and through its attorneys Joshua

 B. Rosenzweig and Ottosen DiNolfo Hasenbalg & Castaldo, Ltd., and for its

 request to amend its pending Motion to Dismiss and reset the briefing schedule

 or withdraw same and file an Amended Motion to Dismiss, states as follows:

          1.   Menard timely filed its pending Motion to Dismiss on March 4,

 2020.

          2.   During the pendency of the briefing on the same, Menard became

 aware of the arguments raised by Walmart in its independent but similar Motion

 to Dismiss as well as the Court’s questions during oral argument on same.

          3.   It is anticipated that the same questions presented by the Court on

 Walmart’s motion would come to bear in Menard’s pending motion. Accordingly,
Case 19-08110      Doc 17     Filed 04/30/20 Entered 04/30/20 15:40:29   Desc Main
                                Document     Page 2 of 3


 Menard engaged the trustee to discuss settlement options and held in

 forbearance filing its written Reply due on April 28, 2020.

        4.      Menard also engaged in a significant volume of research on the

 issues raised by the Court and has found dispositive answers to same in two

 distinct bodies of Illinois statutory law.

        5.      In lieu of attempting to incorporate these new issues in its Reply

 under the current motion, Menard finds it more appropriate and fair to the Court

 and the trustee to fully vet these issues in the context of a fresh motion and new

 briefing schedule on the same.

        WHEREFORE, the Defendant, Menard, Inc., respectfully requests that this

 Court grant its request to withdraw its current motion and strike the pending

 briefing schedule and grant Menard leave to file an Amended Motion to Dismiss

 within 14 days and for further relief as this Honorable Court deems just and

 necessary.

                                                  MENARD, INC.

                                                  By:    /s/ Joshua B. Rosenzweig
                                                           Joshua B. Rosenzweig


 Joshua B. Rosenzweig
 Ottosen DiNolfo Hasenbalg & Castaldo, Ltd.
 1804 N. Naper Blvd., Suite 1804
 Naperville, IL 60563
 #06290607
Case 19-08110   Doc 17   Filed 04/30/20 Entered 04/30/20 15:40:29    Desc Main
                           Document     Page 3 of 3




                         CERTIFICATE OF SERVICE

 The undersigned certifies that on the 30th day of April, 2020, a copy of the
 foregoing was filed and thereafter served using the Court’s electronic filing
 system on the following counsel of record for the Plaintiff:

 Andrew W. Covey
 Acovey1@hotmail.com

 Jeana K. Reinbold
 jeana@jeanareinboldlaw.com



                                             /s/ Joshua B. Rosenzweig
                                                Joshua B. Rosenzweig
